4 So. 3d 1290 (2009)
Toni G. TESAURO, Individually, and as Personal Representative of the Estate of Timothy J. Tesauro, Timothy F. Tesauro, Individually, Jennifer Tesauro-Hosfeld, Individually, and John Hosfeld, Individually, Appellants,
v.
ENTERPRISE LEASING COMPANY, a Florida corporation, Dale S. Lawler, and Palm Beach Motorcycles, LLC, a Florida limited liability company d/b/a Palm Beach Cycles, Appellees.
No. 4D08-605.
District Court of Appeal of Florida, Fourth District.
April 1, 2009.
Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm Beach, and Steven G. Calamusa of Gordon & Doner, P.A., Palm Beach Gardens, for appellants.
Hinda Klein of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for appellee Palm Beach Motorcycles, LLC, a Florida limited liability company d/b/a Palm Beach Cycles.
PER CURIAM.
Affirmed. See Weiner v. Motorcycle World, Inc., 558 So. 2d 142 (Fla. 3d DCA 1990).
WARNER, HAZOURI, JJ., and SHAHOOD, GEORGE A., Senior Judge, concur.